DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was filed by the applicant on September 21, 2020.
Claim 10 has been cancelled.
Claims 16-17 have been added.

Drawings
The drawings were received on September 21, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the hydrofoils" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 depends from dependent claim 13, and is thus also rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 7,938,077) in view of Liu et al. (US 8,673,067).
Dunn et al. discloses an autonomous or unmanned underwater vehicle (UUV),  as shown in Figures 1-2, that is configured with a power supply system for an electric motor, defined as Part #16, for driving a propeller, defined as Part #14, said power supply system being comprised of a hydrogen fuel cell or a proton-exchange membrane (PEM) fuel cell, defined as Part #18, a lithium hydride reaction compartment, defined as Part #22, and one or more oxygen candles, defined as Part #20, where said hydrogen fuel cell is in fluid contact with said lithium hydride reaction compartment and said one or more oxygen candles, as shown in Figure 2, in order to provide hydrogen and oxygen to said hydrogen fuel cell.  Said hydrogen fuel cell operates at a temperature of between 80-90 degrees Celsius, as described in lines 5-27 of column 5.
Dunn et al. also discloses a method of operating an autonomous or unmanned underwater vehicle (UUV), as shown in Figures 1-2, that is powered by a power supply system comprised of a hydrogen fuel cell, defined as Part #18, a lithium hydride reaction compartment, defined as Part #22, and one or more oxygen candles, defined as Part #20, where said hydrogen fuel cell is in fluid contact with said lithium hydride reaction compartment and said one or more oxygen candles, as shown in Figure 2, in order to provide hydrogen and oxygen to said hydrogen fuel cell.
The use of a specific type of underwater vehicle would be considered by one of ordinary skill in the art to be an obvious design choice based upon the desired operation of said underwater vehicle.
Dunn et al., as set forth above, discloses all of the features claimed except for the use of a membrane module with an oxygen selective membrane that is capable of harvesting dissolved oxygen from an aqueous environment.
Liu et al. discloses an immobilized fluid membrane for gas separation, as shown in Figures 1A-19, which is comprised of a membrane that is capable of selective permeation of one type of molecule over another type of molecule, so that said membrane can be configured to permeate oxygen from water and supply said oxygen to a device for electrochemical reactions while blocking water penetration.  Said membrane can be formed from a thin film of polytetrafluoroethylene or polydimethylsiloxane material, as described in lines 24-30 of column 3.
Therefore, it would have been obvious before the effective filing date of the clamed invention to one of ordinary skill in the art, to utilize a membrane to selectively permeate oxygen from water for use in electrochemical reactions, as taught by Liu et al., in place of the one or more oxygen candles of the autonomous or unmanned underwater vehicle and method as disclosed by Dunn et al. for the purpose of providing an underwater vehicle with means to extract oxygen from water for use with a hydrogen fuel cell to allow a greater range of operation for said underwater vehicle.

Allowable Subject Matter
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reeh et al. (US 10,543,893) discloses an undersea vehicle with a hydrogen fuel cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








September 13, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617